DETAILED ACTION
This office action is in response to applicant’s communication dated 11/10/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 8/10/2021. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20210142001.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-32 are pending and are currently being examined.

Response to Amendment
Objection to the Specification
The objection to the specification has been removed due to amendment to the specification. 

Claim Objection
Claim 9’s objection for missing punctuation in phrase “features and a client computer” has been removed due to claim amendment.

112 Rejections
	The 112(b) rejection for claim 25 has been removed due to claim amendment.

102/103 Rejections
Applicant's 102 arguments filed 11/20/2021 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

102/103 Argument 1:
“The Office Action relies upon the Hanrahan reference to disclose all limitations of Claim 1. Further, the Office Action observed that the Hanrahan reference discloses updating a table view based on a user manually interacting with menus to provide operands that control the configuration and display of a display table. See Page 7, 2nd paragraph of instant Office Action. In contrast, amended Claim 1 now teaches employing view features added to the shelf panel to update the table view based on the view features and to modify each table column that corresponds to the one or more column fields that are associated with the one or more view features. Clearly, the Hanrahan references fails to teach this novel limitation of amended Claim 1. Therefore, amended Claim 1 is neither anticipated nor obvious under 35 U.S.C. § 102 or §103 and must be passed to allowance at the earliest opportunity.” (Amendment, Pgs 19-20).


	The examiner respectfully disagrees. As explained below for the 102 rejection of claim 1. Hanrahan teaches the limitation of “employing one or more view features added to the shelf panel to update the table view based on the one or more view features and to modify each table column that corresponds to the one or more column fields that are associated with the one or more view features”. In summary, Hanrahan teaches the table view is updated based on interactions with the user interface(s). The user is allowed to employ filters, sorting, and drill-down operations, by interacting with various menus/shelves, which provides operands that control/update the configuration/visual specification for the display table. See Hanrahan FIG. 10:708-3 and ¶¶ 32, 165, 167 and 171. 

102/103 Argument 2:
	The applicant also relies on the 102/103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 20-21)

102/103 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-10, 12, 14-18, 20, 22-26, 28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan (WO 2006060773 A2).

As per claims 1, 9, 17 and 25, Hanrahan teaches a system (and respective method, storage media, and network computer) for visualizing data over one or more networks, comprising:
a network computer (¶ 124 – “user interface module 546 can be an interactive web page that is served by computer 502 [network computer] to the client computer”), comprising:
a transceiver that communicates over the network (FIG. 13:536 and ¶ 118 – “network interface card 536 for connecting to any wired or wireless communication network”);
a memory that stores at least instructions (FIG. 13:538 and ¶ 119 – “system memory 538”); and 
one or more processors that execute instructions that perform actions (FIG. 13:522 and “[0119] Operation of computer 502 is controlled primarily by operating system 540, which is executed by central processing unit 522.”), including:

that includes a shelf panel (FIGs. 10A and 10B, the various shelves, e.g., see Items 708-4 and 708-5 and ¶ 109 – “row and column shelves 708-4, and 708-5”) and 
a display panel (FIG. 10B:720 and ¶ 108 – “visual table 720”), 
wherein one or more column fields are displayed in the shelf panel (FIGs. 10A and 10B Items 708-4 and 708-5, columns “Quarter” and “Product Type”, e.g., Expresso, Herbal Tea, etc.);
displaying a table view in the display panel (FIG. 10B:720 and ¶ 108 – “visual table 720”), 
wherein the table view includes one or more columns that correspond to each column field (¶ 108 “ the visual specification (formed on shelves 708-4, and 708-5) define which tuples of the database should be selected and mapped into each pane 722”);
determining one or more data items (tuples) based on a data source (database) and the one or more column fields, wherein each column field corresponds to a portion of the one or more data items (¶ 108 “ the visual specification (formed on shelves 708-4, and 708-5) define which tuples of the database should be selected and mapped into each pane 722”);

employing one or more view features (e.g., grouping and sorting) added to the shelf panel to update the table view based on the one or more view features and to modify each table column that corresponds to the one or more column fields that are associated with the one or more view features (the table view is updated based on interactions with the user interface(s). The user is allowed to employ filters, sorting, and drill-down operations, by interacting with various menus/shelves, which provides operands that control/update the configuration/visual specification for the display table. E.g., see Pars.“[0165]…context menus provide analysis operations such as filtering, sorting, and drill-down”, ‘[0171]…Shelves labeled "Group in panes by" (not shown) and "Sort in panes by" (708-3, FIG. 10) define the "Group" and "Sort Order" components of the visual specification’, “[0032] FIG. 16 illustrates the configuration for a table that has been generated from the normalized set form of a visual specification in accordance with one embodiment of the present invention.” and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the 

As per claims 2, 10, 18 and 26, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein the one or more processors of the network computer execute instructions that perform actions, further comprising:
displaying one or more data objects in a data panel (Schema box 702) that are associated with the data source (FIGs. 10A-B and “[0166] Schema box 702 of FIG. 10 includes a representation of the database schema for each of the one or more databases 558 being analyzed. Schema box 702 includes each dimension 704 represented in each schema 560 of each database 558 that is being analyzed. For example, in 
determining the one or more column fields based on the one or more data objects displayed in the data panel (FIGs. 10A-B and ¶ 165 – “A user creates the visual specification 550 by dragging operand names from schema box 702 to various shelves 708 throughout the interface”) . 

	As per claims 4, 12, 20 and 28, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein the one or more processors of the network computer execute instructions that perform actions, further comprising:
	associating one or more marks with each column field based on a table specification (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of relations. The state of the user interface is a visual specification. This specification is interpreted according to the formalism to determine both the series of queries necessary to retrieve the requested data, as well as the mapping and layout of the resulting tuples (rows of data in the database) into graphical marks.”); and 
displaying a value associated with each data item in the table view based on the one or more marks, wherein the one or more marks are one 

	As per claims 6, 14, 22 and 30, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), 
wherein displaying each portion of the one or more data items in the column of the table view, further comprises: in response to determining two or more adjacent column fields associated with a same breakup field, performing further actions, including:
	determining one or more breakup categories based on the same breakup field, wherein each breakup category corresponds to a distinct value of the same breakup field (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the hierarchy year, quarter, 
	generating one or more category columns (e.g., Quarters) in the table view, wherein each category column corresponds to one of the one or more breakup categories (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the hierarchy year, quarter, and month, visual plot 2300 displays the level "year" nested within "quarter"’);
	generating one or more sub-columns (e.g., Years) in each of the one or more category columns, wherein each sub-column corresponds to one of the two or more adjacent column fields (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in 
	determining one or more category data items based on the portion of the one or more data items that correspond to each breakup category (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the hierarchy year, quarter, and month, visual plot 2300 displays the level "year" nested within "quarter"’); and 
displaying the one or more category data items in the one or more sub-columns, wherein each category data item is displayed in one of the one or more sub-columns included in a category column that corresponds to its breakup category and its column field (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension 
Further concerning claim(s) 6: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a step of “determining two or more adjacent column fields associated with a same breakup field”. Specifically, the optional language in claim 6 is:
“in response to determining two or more adjacent column fields associated with a same breakup field, performing further actions…determining…generating...generating…determining…and displaying…” 


	As per claims 7, 15, 23 and 31 Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25),

executing one or more queries to provide one or more feature data items based on the one or more column fields associated with the minified visualization (e.g., mini graphs) view feature (E.g. see FIGs. 10A-B and 23, and ¶ 167 – “the x-axis of visual table 720 represents profit. Level of detail shelf 708-2 has been set to state. Accordingly, each mark in each pane 722 in visual table 720 represents data for a particular state.” For queries, see (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of relations. The state of the user interface is a visual specification. This specification is interpreted according to the formalism to determine both the series of queries necessary to retrieve the requested data, as well as the mapping and layout of the resulting tuples (rows of data in the database) into graphical marks” and “[0116] Presented herein is an exemplary system for determining suitable marks for visualizing database records, such as those retrieved from queries” and “[0043] A tuple is an item of data (such as a record) from a database, specified by two or more attributes from fields in the database. A search query across the database will return one or more tuples.”);

	and displaying the one or more minified visualizations in the one or more columns of the table view that correspond to the one or more column fields associated with the minified visualization view feature (E.g. see FIGs. 10A-B and 23, and ¶ 167 – “the x-axis of visual table 720 represents profit. Level of detail shelf 708-2 has been set to state. Accordingly, each mark in each pane 722 in visual table 720 represents data for a particular state.”).
Further concerning claim(s) 7: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a step of “determining the one or more column fields associated with a minified visualization view feature”. Specifically, the optional language in claim 7 is:
“in response to determining the one or more column fields associated with a minified visualization view feature, performing further actions, including…executing…generating…and displaying…” 

	As per claims 8, 16, 24 and 32, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25),
wherein displaying each portion of the one or more data items in the column of the table view, further comprises: in response to determining one or more breakdown fields, performing further actions, including:
generating one or more regular columns for each column field that is unassociated with the one or more breakdown fields (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.”);
determining one or more breakdown categories based on the one or more breakdown fields, wherein each breakdown category corresponds 
generating one or more sub-columns (e.g., Espresso, Herbal Tea, and Tea) for each of the one or more breakdown categories, wherein each sub-column corresponds to a column field associated with the one or more breakdown fields, and wherein each sub-column is grouped together based on the one or more breakdown categories (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension 
determining one or more regular data items based on the one or more data items that correspond to the one or more regular columns (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.” And see Panes 722);
	determining one or more breakdown data items based on the portion of the one or more data items that correspond to each breakdown category; (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, 
	displaying the one or more regular data items in the one or more regular columns (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.” And see Panes 722);
and displaying each breakdown data item in the one or more sub-columns that correspond to its breakdown category and its column field (FIG. 10A and “[0167] A user can drop any dimension level into the 
Further concerning claim(s) 8: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a step of “determining one or more breakdown fields”. Specifically, the optional language in claim 8 is:
“in response to determining one or more breakdown fields, performing further actions, including…generating…determining…generating…determining…determining…displaying…and displaying” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan (WO 2006060773 A2) as applied to claims 1, 9, 17 and 25 above, and further in view of Gonzalez Veron (US Patent Application Publication 20110219321).

As per claims 3, 11, 19 and 27, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein the one or more processors of the network computer execute instructions that perform actions, further comprising:
	in response to a modification of the table view, performing further actions, including:
	modifying a table specification based on the modification of the table view (“[0234]…in embodiments not shown, the user drags the text to be used directly onto the graphic. In FIG. 22, the text to be used is set to "sales." Thus, sales data for each month is displayed in text format along the x-axis of visual plot 2400.”),

Hanrahan doesn’t teach/suggest 
that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view
However, Gonzalez Veron, in an analogous art of a system includes a web-based application that includes an integrated header control interface (Abstract), teaches/suggests the concept(s) of:
that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view (FIG. 2E and “[0034] FIG. 2E depicts control header 204 as a user selects (e.g., click, tap, etc.) control section 226 which expands 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view, as taught/suggested by Gonzalez Veron, to modify (or “further modify”) the method/system/storage media/computer of Hanrahan, because this would lead to the predictable results of a more efficient and flexible method/system/storage media/computer that provides increased and/or alternative user functionality interaction with data presented at a local table (Gonzalez Veron ¶ 2 – “ header functionality to provide a quality web-based experience”).
Further concerning claim(s) 3: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of “a modification of the table view” step. Herein, “a modification of the table view” of claim 3 is interpreted as being different modification from the positively recited step of 
“in response to a modification of the table view, performing further actions, including: modifying a table specification based on the modification of the table view, wherein the modifications to the table specification include, one or more of changing an order of the column fields based on a modified column order in the table view or adding one or more sorting view features based on a current sort order of the one or more data items.” 

Claims 5, 13, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan (WO 2006060773 A2) as applied to claims 1, 9, 17 and 25 above, and further in view of Noble (US Patent Application Publication 20170075557).

As per claims 5, 13, 21 and 29, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25),
wherein displaying each portion of the one or more data items in a column of the table view, further comprises:
	providing one or more records from the data source based on one or more queries, wherein each record includes values based on the data source and the one or more queries (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of 
generating one or more rows of the table view based on the one or more records, wherein each row includes data items that are in a same record (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of relations. The state of the user interface is a visual specification. This specification is interpreted according to the formalism to determine both the series of queries necessary to retrieve the requested data, as well as the mapping and layout of the resulting tuples (rows of data in the database) into graphical marks” and “[0116] Presented herein is an exemplary system for determining suitable marks for visualizing database records, such as those retrieved from queries” and “[0043] A tuple is an item of data (such as a record) from a database, specified by two or more attributes from 
[…]. 
Hanrahan doesn’t teach/suggest 
in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area
However, Noble, in an analogous art of “a graphical user interface disposed within a display” (Abstract), teaches/suggests the concept(s) of:
in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area (“[0020] At a particular point in time, all of the cells, rows and/or columns of a table or spreadsheet, or lines and/or sections of a webpage and/or document may be larger than user interface 130 and thus not be visible to a user, so functional scrollbar generator 100 may generate functional scrollbar 140. Specifically, functional scrollbar generator 100 may utilize HTML (hypertext markup language) and/or JavaScript® to retrieve information pertaining to the particular 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area, as taught/suggested by Noble, to modify (or “further modify”) the method/system/storage media/computer of Hanrahan, because this would lead to the predictable results of a more efficient method/system/storage media/computer capable of displaying and providing easy browsing of large sets of records.
Further concerning claim(s) 5: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a step of receiving “a scrolling action”. Specifically, the optional language in claim 5 is:
“in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel,  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Furmanova et al. (Non-patent Literature, “Taggle: Scalable Visualization of Tabular Data through Aggregation”, 2017), is pertinent because it teaches the concept of tabular data visualization by interacting with data selection panel(s), e.g., for grouping, sorting and filtering records (see at least Abstract, Page 1, and FIG. 1, Page 2)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175